1
2
                                                                       O
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   LEONARD L. OCHOA,                         Case No. 2:18-cv-06092-MWF-KES
12                Plaintiff,
13       v.                                   ORDER ACCEPTING REPORT AND
     ATASCADERO STATE                         RECOMMENDATION OF UNITED
14   HOSPITAL, et al.,                         STATES MAGISTRATE JUDGE
15                Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
18   records and files herein, along with the Report and Recommendation of the United
19   States Magistrate Judge. Further, the Court has engaged in a de novo review of
20   those portions of the Report and Recommendation to which objections have been
21   made. The Court accepts the findings, conclusions, and recommendations of the
22   United States Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
24   Second Amended Complaint with prejudice and without leave to amend.
25
26   DATED: May 30, 2019                  ____________________________________
27                                        MICHAEL W. FITZGERALD
                                          United States District Judge
28
